NUMBER 13-22-00314-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


OSBALDO GUERRA, INDIVIDUALLY
AND D/B/A ON CALL DELIVERY SERVICE,                                       Appellant,

                                          v.

ARMANDO AGUILAR AND ANDRES PEREZ JR.,                                     Appellees.


                  On appeal from the 197th District Court
                       of Cameron County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Osbaldo Guerra, individually and d/b/a On Call Delivery Service, filed a

notice of appeal assailing an order signed on May 19, 2022. Appellant has now filed a

“Motion for Voluntary Dismissal” of this appeal on grounds that the appeal is moot.
Appellant requests that we dismiss this appeal “without prejudice to the filing of

subsequent appeals.”

      The Court, having examined and fully considered appellant’s motion, is of the

opinion that it should be granted. Accordingly, we grant appellant’s “Motion for Voluntary

Dismissal” and we dismiss the appeal without regard to the merits and without prejudice

to the filing of subsequent appeals from the underlying proceeding. Costs will be taxed

against the appellant. See TEX. R. APP. P. 42.1(d).

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
28th day of July, 2022.




                                            2